Exhibit 12.1 Simmons First National Corporation Computation of Consolidated Ratios of Earnings to Fixed Charges Six Months Ended June 30, Year Ended December 31, 2009 2008 2008 2007 2006 2005 2004 Fixed Charges: Interest on deposits $ 17,404 $ 29,092 $ 53,150 $ 65,474 $ 54,250 $ 34,208 $ 23,163 Interest on borrowings 3,933 4,589 8,974 10,946 10,308 8,606 7,265 Estimated interest on rental expense 235 246 487 566 541 525 490 Fixed charges including interest on deposits (A) 21,572 33,927 62,611 76,986 65,099 43,339 30,918 Less: Interest on deposits 17,404 29,092 53,150 65,474 54,250 34,208 23,163 Fixed charges excluding interest on deposits (B) $ 4,168 $ 4,835 $ 9,461 $ 11,512 $ 10,849 $ 9,131 $ 7,755 Earnings: Pretax income from continuing operations $ 14,507 $ 21,582 $ 38,337 $ 39,741 $ 39,921 $ 39,465 $ 35,929 Fixed charges including interest on deposits 21,572 33,927 62,611 76,986 65,099 43,339 30,918 Earnings, including interest on deposits (C) 36,079 55,509 100,948 116,727 105,020 82,804 66,847 Less: Interest on deposits 17,404 29,092 53,150 65,474 54,250 34,208 23,163 Earnings, excluding interest on deposits (D) $ 18,675 $ 26,417 $ 47,798 $ 51,253 $ 50,770 $ 48,596 $ 43,684 Ratio of earnings to fixed charges: Including interest on deposits (A / C) 1.67 1.64 1.61 1.52 1.61 1.91 2.16 Excluding interest on deposits (B / D) 4.48 5.46 5.05 4.45 4.68 5.32 5.63
